NUMBER 13-21-00401-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                             IN RE DONNA M. SHOOK


                        On Petition for Writ of Mandamus.


                                        ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This Court previously denied mandamus relief on December 9, 2021. See In re

Shook, No. 13-21-00401-CV, 2021 WL 5831347, at *1 (Tex. App.—Corpus Christi–

Edinburg Dec. 9, 2021, orig. proceeding) (mem. op.). Relator Donna M. Shook has now

filed a motion for rehearing, a sealed record, and a motion for emergency relief.

       The Court requests that the real party in interest, Michael W. Arnold, or any others

whose interest would be directly affected by the relief sought, file a response to the motion

for rehearing on or before the expiration of ten (10) days from the date of this order.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that it should be granted. Accordingly, we grant the motion for emergency

relief, and we order these matters to be stayed pending further order of this Court: (1) the

Second Amended Order on Motion to Compel Compliance with Subpoena; (2) any

hearing on Michael W. Arnold’s Amended Motion for Contempt; (3) the November 16,

2021 Motion for Contempt for Violation of Court Order and for Sanctions; (4) any

enforcement of the underlying Subpoena for Production of Documents; and (5) any effort

in the trial court to compel production of the Georgia G. Arnold Living Trust and any

amendments thereto. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).



                                                                         PER CURIAM


Delivered and filed on the
21st day of December, 2021.




                                               2